Title: To George Washington from Jacob Bayley, 24 May 1781
From: Bayley, Jacob
To: Washington, George


                        
                            Sr
                            Newbury 24th May 1781
                        
                        Since my Last some Deserters Came In and Confirm the former accounts of the Enemys Building a Block house or
                            Post on Masco also thier Preperation to Attack this Place large number of Battaux are Building at St Johns the French
                            remain very Friendly and that Bread is very Scarce in Canada they Pay at Some Places a guine pr Bushel at others less but
                            none less than Half a guine, we have no assistance here from any Quarter we have reason to fear this Country will be
                            attacked Soon. I am Your Excelencys Humble Servant
                        
                            Jacob Bayley

                        
                    